NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


PATRICK DUNCAN GAMMAGE,                     )
                                            )
             Appellant,                     )
                                            )
v.                                          )          Case No. 2D14-3898
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 2, 2016.

Appeal from the Circuit Court for DeSoto
County; James S. Parker, Judge.

Howard L. Dimmig, II, Public Defender,
and Brooke Elvington, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, for Appellee.



                   ORDER ON MOTION TO ENFORCE MANDATE


PER CURIAM.

             Patrick Gammage filed a motion to enforce mandate, claiming that the trial

court did not comply with the directions in this court's opinion in Gammage v. State, 181
So. 3d 1256 (Fla. 2d DCA 2015). He contends that the trial court did not enter

judgments for and resentence him on the lesser included offenses of attempted

tampering with jurors as first-degree misdemeanors as required by this court's opinion.

We deny the motion to enforce mandate because this court remanded for entry of

judgments for the lesser included offenses of attempted tampering and for resentencing

and the trial court complied with our mandate. We clarify that the offense of attempted

tampering with jurors is a third-degree felony. See § 777.04(4)(d), Fla. Stat. (2013)

(providing that "if the offense attempted . . . is a . . . [f]elony of the third degree ranked in

level 3, 4, 5, 6, 7, 8, 9, or 10 under s. 921.0022 or s. 921.0023, the offense of criminal

attempt . . . is a felony of the third degree"); § 921.0022(3)(d), Fla. Stat. (2013) (ranking

the third-degree felony of tampering with jurors under section 918.12, Florida Statutes,

as a level 4 offense).



MORRIS, KHOUZAM and BADALAMENTI, JJ., Concur.




                                              -2-